Citation Nr: 1625997	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  13-25 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a temporary total evaluation pursuant to 38 C.F.R. § 4.29 or § 4.30 for right knee surgery.  


REPRESENTATION

Appellant represented by:	Robert Brown, Jr., Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served in the Oklahoma Army National Guard (ARNG) from September 2005 to March 2007, with a subsequent period of active duty for training (ACDUTRA) in the Oklahoma ARNG from August 2010 to September 2010.  

This matter comes to the Board of Veterans' Appeals (Board) from a June 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran testified before the undersigned at a March 2014 videoconference hearing, and a transcript of the hearing has been associated with the claims file.  

This matter was previously remanded by the Board in April 2015.  Thereafter, a January 2016 RO decision granted service connection for a right knee disability, effective October 1, 2012, the date of receipt of the Veteran's claim for service connection and a temporary total evaluation.  


FINDINGS OF FACT

1.  The effective date for service connection for the Veteran's right knee disability is October 1, 2012, the date of receipt of the Veteran's claim for service connection and a temporary total evaluation for his right knee.  

2.  The Veteran underwent right knee arthroscopic surgery in January 2011 and was released from work restrictions in February 2011.  




CONCLUSION OF LAW

The criteria for a temporary total evaluation pursuant to 38 C.F.R. § 4.29 or § 4.30 for right knee surgery have not been met.  38 U.S.C.A. § 1155 (2014); 
38 C.F.R. §§ 3.400, 4.29, 4.30 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The Veteran was properly notified in October 2012 and March 2013 regarding the criteria for establishing a temporary total rating pursuant to 38 C.F.R. §§ 4.29 and 4.30 (2015) based on hospitalization in excess of 21 days and treatment requiring convalescence for a service-connected disability; he also was notified therein regarding how VA determines effective dates if service connection is awarded.  

In any event, VA's duties to notify and assist are inapplicable where as here, based on undisputed facts, there is no entitlement to the benefit sought as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); see also 38 C.F.R. §§ 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established), 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  





II.  Temporary Total Evaluation - Right Knee Surgery

A total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established that a service-connected disability has required hospital treatment in a VA or an approved hospital for a period in excess of 21 days or hospital observation at VA expense for a service-connected disability for a period in excess of 21 days.  38 C.F.R. § 4.29.  Subject to the provisions of paragraphs (d), (e), and (f) of § 4.29, this increased rating will be effective the first day of continuous hospitalization and will be terminated effective the last day of the month of hospital discharge (regular discharge or release to non-bed care) or effective the last day of the month of termination of treatment or observation for the service-connected disability.  38 C.F.R. § 4.29(a).  

A total disability rating may also be assigned when it is established by report or hospital discharge or outpatient release that entitlement is warranted, if treatment of a service-connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals, such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one or more major joints, a body cast, the necessity of home confinement, or the necessity of crutches or a wheel chair; or (3) there is immobilization by cast, though no surgery, of one or more major joints.  38 C.F.R. § 4.30.  

On January 7, 2011, the Veteran underwent right knee arthroscopic surgery.  Clinical records of the surgery and subsequent follow-up care have been associated with the claims file, and treatment records document that the Veteran was released from work restrictions in February 2011.  Thereafter, on October 1, 2012, VA received the Veteran's claim of entitlement to service connection for a right knee disability and a temporary total evaluation based upon right knee surgery.  

As noted above, following the April 2015 Board remand and subsequent development, a January 2016 RO decision granted service connection for a right knee disability, effective October 1, 2012, the date of receipt of the Veteran's claim for service connection and a temporary total evaluation.  Notably, the Veteran has not expressed disagreement with the effective date assigned; although he may yet choose to do so, that issue is not before the Board currently.  38 C.F.R. §§ 19.26, 20.200-01 (2014).  

There is no provision in law for the payment of service-connected disability compensation, including a temporary total rating for hospitalization in excess of 21 days and treatment requiring convalescence under 38 C.F.R. §§ 4.29-30, prior to the effective date of service connection.  There is no current dispute that this date is October 1, 2012.  

The Board considered whether any of the post-surgery conditions required by 38 C.F.R. § 4.30 existed on or after October 1, 2012; however, the record does not suggest, and the Veteran has not contended, the presence of severe postoperative residuals, the necessity of house confinement, or other conditions such as immobilization on or after October 1, 2012.  

Because the Veteran's right knee surgery was performed in January 2011 and recovery completed in February 2011, both of which are prior to the effective date of service connection on October 1, 2012, a temporary total evaluation is precluded as a matter of law, and the claim is denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

A temporary total evaluation pursuant to 38 C.F.R. § 4.29 or § 4.30 for right knee surgery is denied as a matter of law.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


